--------------------------------------------------------------------------------


Confidential Treatment Request by RCN Corporation


FIRST AMENDMENT TO DARK FIBER IRU AGREEMENT


This First Amendment to Dark Fiber IRU Agreement ("Amendment") is between
MCImetro Access Transmission Services of Massachusetts, Inc. ("MCI”), as
successor-in-interest to Metropolitan Fiber Systems/McCourt, Inc., and RCN
Telecom Services, Inc. ("RCN”),as successor-in-interest to RCN Telecom Services
of Massachusetts, Inc.


WHEREAS, the predecessors of MCI and RCN entered into a Dark Fiber IRU Agreement
dated May 8, 1997 (the "Agreement"); and


WHEREAS, pursuant to the Proposed Final Judgment, defined below, MCI and RCN
have entered into an Amended and Restated Master IRU Agreement, as amended, for
the Boston-Worcester Metropolitan Statistical Area, which is subject to approval
by the United States Department of Justice, as described below (“DOJ IRU”); and


WHEREAS, RCN must use some of the Dedicated Fibers and the WorldCom Laterals, as
both are defined in the Agreement, in conjunction with the DOJ IRU; and


WHEREAS, RCN hereby elects to renew the Agreement for five years pursuant to the
option to extend, as set forth in Section 25.b. of the Agreement (“Renewal
Term”); and


WHEREAS, MCI has agreed to accept a one-time payment for such extension, which
will include the Recurring Charges and Maintenance Costs;


NOW THEREFORE, in consideration of the terms set forth in this Amendment, MCI
and RCN agree as follows:


1.    Definitions.  All capitalized terms not otherwise defined herein shall
have the meanings ascribed to them by the Agreement or by the DOJ IRU.


2.    Term.  Section 11 of the Agreement is revised to read as follows:


11.  Term. The "Term" is hereby defined as being the period which commences on
the date of this Agreement and which ends on January 1, 2012 unless earlier
terminated pursuant to the terms of this Agreement.


3.    Renewal Fee.  In consideration for the extension of the Agreement for five
(5) years, RCN hereby agrees to pay to MCI the sum of Ù ($Ù) as a one-time fee
for the entire Renewal Term (“Renewal Fee”). The Renewal Fee shall also include
the payment of RCN's obligations pursuant to Sections 18.b.(i) and (ii) of the
Agreement for the Renewal Term, and RCN shall not have any additional obligation
for Sections 18.b.(i) and (ii) beyond the Renewal Fee. The obligations in
Section 18.b.(iii) of the Agreement shall remain part of the Agreement. The
Renewal Fee shall be paid to MCI within thirty (30) days after the date of an
invoice from MCI for such fee.


4.    Limited Exception to Restrictions. Notwithstanding the restrictions set
out in Sections 12, 14 and 18.a. of the Agreement, in addition to any permitted
uses in the Agreement, RCN may use the Dedicated Fibers and WorldCom Laterals
for the limited purpose of connecting RCN's network to the Dark Fiber
Facilities, as defined in the DOJ IRU. Such use shall only encompass traffic
originating from or terminating at the buildings set out in Exhibit A-1 of the
DOJ IRU.
 
Ù
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Request by RCN Corporation
 
5.    Effective Date of Amendment. This Amendment shall not become effective
until all three of the following conditions are met: (a) the receipt of the
Renewal Fee by MCI; (b) entry by the United States District Court of the
proposed Final Judgment filed in United States v. Verizon Communications Inc.
and MCI, Inc., United States District Court for the District of Columbia, Case
No. 1 :05CV02 103 (the “Proposed Final Judgment”); and (c) approval by the
United States Department of Justice (“DOJ”) of RCN as the acquirer of the
Divestiture Assets identified in the Proposed Final Judgment for the Portland,
Boston-Worchester, and Richmond Metropolitan Statistical Areas (the “MSAs”). In
the event that 5(a), above, occurs but that either 5(b) or 5(c), above, does not
occur, then RCN shall have sixty (60) days from the date that the Court denies
the Proposed Final Judgment or DOJ provides notice that it does not approve RCN
as the acquirer of the Divestiture Assets in the MSAs, whichever is earlier, to
pay Verizon an additional Ù ($Ù) (the “Additional Renewal Fee”) to make this
Amendment effective. If RCN fails to pay the Additional Renewal Fee within such
time period but has paid the Renewal Fee to Verizon, then RCN shall have an
additional twelve (12) months (the “Migration Period”) to use the Dedicated
Fibers and WorldCom Laterals under the Agreement, and Verizon shall reimburse
RCN the difference between the Renewal Fee paid by RCN and a pro rata portion of
the Renewal Fee plus the Additional Renewal Fee (the “Original Renewal Fee,”
which is Ù ($Ù)) from January 1, 2007 until the end of the Migration Period. By
way of example, if DOJ provides notice that it does not approve RCN as a
purchaser of the Divestiture Assets for the MSAs on January 11, 2007, then RCN
has until March 12, 2007 to pay the Additional Renewal Fee. If RCN does not pay
the Additional Renewal Fee but has paid the Renewal Fee, then the Migration
Period will end on March 12, 2008 and Verizon will reimburse RCN $Ù, which is
the Renewal Fee paid by RCN ($Ù) minus the pro rata portion of the Original
Renewal Fee (the pro rata portion being $Ù, which is calculated as follows: $Ù
(Original Renewal Fee) divided by 5 years, further divided by 365 days, then
multiplied by 436 days (the period from January 1, 2007 to the end of the
Migration Period)). At the end of the Migration Period (if applicable), RCN
shall not have any rights to use nor any rights related to or associated with
the Dedicated Fibers and WorldCom Laterals under the Agreement.


6.    Savings Provision. Except as expressly provided herein, the Agreement
shall
remain in full force and effect as originally written.


7.    Notices. The notices required or permitted by the Agreement shall be
delivered in accordance with the provisions of Section 31of the Agreement to the
following address(es) or such other addresses as the applicable party may
specify by notice provided in accordance with Section 31 of the Agreement:



 
If to MCI:
MCImetro Access Transmission
   
Services of Massachusetts, Inc.
   
Attn: Group Manager
   
Department 63353/107
   
2400 N. Glenville Dr.
   
Richardson, TX 75082

 
Ù
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Request by RCN Corporation
 

 
with a copy to:
MCImetro Access Transmission
   
Services of Massachusetts, Inc.
   
Attn: Legal Department
   
2400 N. Glenville Dr.
   
Richardson, TX 75082
             
If to RCN:
RCN Telecom Services
   
196 Van Buren Street
   
Herndon, VA 20170
   
ATTN:
             
with a copy to:
RCN Telecom Services
   
196 Van Buren Street
   
Herndon, VA 20170
   
ATTN: General Counsel





8.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first set forth above by their duly authorized representatives.
 
MCImetro ACCESS TRANSMISSION
SERVICES OF MASSACHUSETTS, INC.
 
RCN TELECOM SERVICES, INC.
         
Name:
Joseph C. Cook
 
Name:
Michael T. Sicoli
Title:
Vice President
 
Title:
EVP & CFO
Date:
November 28, 2006
 
Date:
November 27, 2006


 

--------------------------------------------------------------------------------